Grice, Presiding Justice.
This appeal is from a judgment of the
Superior Court of Wayne County changing the custody of three minor children from their mother Kay Vickers Brown to their father Horace Jack Brown.
The father filed a petition against the mother and her parents alleging in essence that since the original divorce decree the mother had abandoned the children for long periods of time, leaving them with the mother’s parents, Mr. and Mrs. J. D. Vickers, who are unable and unwilling to give proper care to the children.
Upon the trial evidence was submitted as to the circumstances surrounding the custody of the children, and the court found that the mother had abandoned them for long periods of time and that there had been a change in condition which adversely affected their welfare. Thereupon he awarded the father custody of them and provided that the mother have certain visitation rights.
We have examined the evidence and found that it amply supports the action taken by the trial court.

Judgment affirmed.


All the Justices concur.